This is an appeal from a judgment and an order denying a motion for a new trial entered in the matter of the estate of James W. Dougherty, deceased. The county court entered its decree of distribution from which an appeal was taken to the circuit court of Lawrence county by the appellant herein. The circuit court made findings of fact and conclusions of law, and entered judgment distributing the property in the same manner as it was distributed under the decree of distribution by the county court.
We are of the opinion that the judgment entered should not be disturbed.
The judgment and order denying the motion for a new trial are affirmed.
All the Judges concur. *Page 533